Title: From Benjamin Franklin to Mr. Pomeroy, 1 August 1767
From: Franklin, Benjamin
To: Pomeroy, Mr. ——


Sir
Cravenstreet Augt. 1. 67
I yesterday had the Pleasure of receiving the enclosed from Dr. Robertson, Principal of the University of Edinburgh, in answer to mine relating to Mr. Cooper, of which I send you a Copy. I feel myself happy in having been any way instrumental in procuring an Honour so justly due to that Gentleman’s uncommon Merit. As soon as I receive the Diploma, I shall hand it to you for Conveyance to Boston. I am, very respectfully, Sir, Your most obedient humble Servant
B Franklin
Mr. Pomeroy
